                           3:20-cv-03058-JES # 16       Page 1 of 8
                                                                                                 E-FILED
                                                                 Tuesday, 23 February, 2021 11:52:49 AM
                                                                            Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS

TERRENCE WILLIS,                            )
  Plaintiff,                                )
                                            )
   vs.                                      )       No. 20-3058
                                            )
CAMERON WATSON, et. al.,                    )
  Defendants.                               )

                              CASE MANAGEMENT ORDER

JAMES E. SHADID, U.S. District Judge:

         This cause is before the Court for consideration of Plaintiff’s Motion for Leave to

File a Late Response. [15]. For the following reasons, the motion is GRANTED. [15].

                                     I. BACKGROUND

         Plaintiff’s initial complaint was dismissed for failure to state a claim upon which

relief can be granted as well as a violation of Rule 8 of the Federal Rules of Civil

Procedure. See June 18, 2020 Merit Review Order. Plaintiff’s complaint alleged

problems with his living conditions at Western Illinois Correctional Center. Based on

his pleading, it did not appear Plaintiff could articulate a constitutional violation due to

a lack of hot water. See June 18, 2020 Merit Review Order, p. 2-3, citing Hopkins v.

Klindworth, 556 Fed.Appx. 497, 499 (7th Cir. 2014)( [p]risoners do not have a

constitutional right to hot water under the Eighth Amendment.”); Lopez v. Robinson, 914

F.2d 486, 492 (4th Cir.1990) (“[I]t suffices to say that there is no clearly established,

sufficiently contoured, right to hot showers in prison.”); Mann v. Smith, 796 F.2d 79,

85(5th Cir. 1986)(“district court correctly assumed that there is no constitutional right to

                                                1
                           3:20-cv-03058-JES # 16       Page 2 of 8




hot water…”); Smith v. Romer, 1997 WL 57093, at *2 (10th Cir. Feb. 11, 1997) (holding

that a claim based on “the need for hotter water” did not “satisfy the objective prong of

the Eighth Amendment test”); Ellis v. Pierce Cty., 415 Fed.Appx. 215, 218 (11th Cir. 2011)

(holding that the denial of hot water for a pretrial detainee was not a sufficiently

extreme deprivation to establish an unconstitutional condition of confinement).

       However, the Court found it was possible Plaintiff might be able to state a

constitutional violation based on his vague claim concerning gnats, “black larvae

worms,” and black mold in the showers. See June 18, 2020 Merit Review Order, p. 3,

quoting (Comp., p. 8). Therefore, Plaintiff was given additional time to file an amended

complaint if he believed he could clarify this claim.

       Plaintiff instead filed a motion to reconsider providing additional information

and arguing the Court should allow him to proceed with his water claim. Plaintiff was

advised he should include this information in his amended complaint and extended the

deadline for Plaintiff to comply. See October 2, 2020 Text Order.

       Plaintiff then filed a motion requesting additional time, which was granted by

the Court. See December 4, 2020 Text Order. Plaintiff was given until December 28, 2020

to file his proposed complaint.

       Plaintiff filed his Motion for Leave to File a Late Response on December 31, 2020

noting a lockdown and staffing shortages prevented him from meeting the deadline.

[15]. Plaintiff has included a proposed Amended Complaint with his motion. Plaintiff’s

motion is granted. [15].

                                    II. MERIT REVIEW

                                             2
                          3:20-cv-03058-JES # 16        Page 3 of 8




       The Court is still required by 28 U.S.C. §1915A to “screen” the Plaintiff’s

amended complaint, and through such process to identify and dismiss any legally

insufficient claim, or the entire action if warranted. A claim is legally insufficient if it

“(1) is frivolous, malicious, or fails to state a claim upon which relief may be granted; or

(2) seeks monetary relief from a defendant who is immune from such relief.” 28 U.S.C.

§1915A.

       Plaintiff’s amended complaint identifies the same four Western Illinois

Correctional Center Defendants including Warden Cameron Watson, Chief Engineer

James Robinson, Grievance Officer Tara Goins, and Administrative Review Board

Member Patty Thull.

       Plaintiff says for ten months from May of 2017 to February of 2018 water

temperature throughout his housing units was “freezing.” (Amd. Comp., p. 7). Plaintiff

then details repeated complaints to correctional officials who claimed maintenance was

working on the problem. However, Plaintiff says at best, the water temperature would

briefly rise to “lukewarm” before plummeting again. (Amd. Comp., p. 6).

       Plaintiff filed grievances, talked to officers in his housing unit, and complained

directly to the Warden to no avail. Defendant Maintenance Supervisor Robinson

responded to some of Plaintiff’s grievances claiming the water heaters were checked

daily and repaired when needed. (Amd. Comp., p. 32, 39, 55).

       Plaintiff also claims the John Howard Association toured Western Illinois

Correctional Center during this time and Plaintiff has provided a portion of their report

noting “[i]nmates also report that there is typically no hot water for showers…” and

                                               3
                         3:20-cv-03058-JES # 16        Page 4 of 8




needed repairs were not done. (Amd. Comp, p. 30). The report also stated

administrators had requested funding for upgrades but had to wait for authorization.

       Plaintiff next alleges the showers were infested with gnats, black larvae worms,

and green and black mold during the summer months. Plaintiff claims there were so

many gnats and worms, he was unable to take a shower without the insects landing on

him. These conditions persisted for at least six months. Plaintiff also filed complaints

and spoke to various corrections officials about the problem. Plaintiff was informed the

buildings were sprayed monthly, porters cleaned the area daily, and cleaning supplies

were available. Plaintiff says it was not his responsibility to clean the showers and he

disputes the area was regularly sprayed for insects.

       As previously noted, Plaintiff must allege a denial of “the minimal civilized

measure of life’s necessities” such as a denial of a basic human need including food,

medical care, sanitation, or physical safety to state a violation of his Eighth Amendment

rights. Farmer v. Brennan, 511 U.S. 825, 834 (1994); Rhodes v. Chapman, 452 U.S.

337,347(1981). The Court has also noted cases which have found a lack of hot water

does not rise to this level. However, the Seventh Circuit has also indicated an “adverse

condition of confinement, if endured over a significant time, can become an Eighth

Amendment violation even if it would not be impermissible if it were only a short-term

problem.” Knight v. Wiseman, 590 F.3d 458, 463 (7th Cir. 2009). In addition,

“[s]ome conditions of confinement may establish an Eighth Amendment violation in




                                             4
                         3:20-cv-03058-JES # 16        Page 5 of 8




combination when each alone would not do so.” Gray v. Hardy, 826 F.3d 1000, 1005 (7th

Cir. 2016). Therefore, for the purposes of notice pleading, Plaintiff has alleged a

violation of his Eighth Amendment rights based on his living conditions including an

extended period without hot water as well as insects and mold in the showers.

       Plaintiff has demonstrated Defendants Warden Watson and Chief Engineer

James Robinson knew about his complaints, and each failed to take appropriate action.

However, Defendant Robinson is only involved in Plaintiff’s complaints concerning hot

water. Plaintiff has not alleged he was responsible for shower conditions.

       In addition, Plaintiff has not clearly articulated a claim against Grievance Officer

Goins and Administrative Review Board Member Thull. There is no plausible inference

that either was responsible for Plaintiff’s living conditions and “[r]uling against a

prisoner on an administrative complaint does not cause or contribute to the violation.”

George v. Smith, 507 F.3d 605, 609-10 (7th Cir. 2007). In addition, the grievance officer

did investigate Plaintiff’s claims and the officer was told correctional staff was

addressing the issues.

       IT IS THEREFORE ORDERED:

       1) Pursuant to its merit review of the amended complaint under 28 U.S.C. §

       1915A, the Court finds the Plaintiff alleges Defendants Warden Watson and

       Chief Engineer James Robinson violated his Eighth Amendment rights based on

       his living conditions including ten months without hot water and several months

       with insects and mold in the showers. The claim is stated against the Defendants

       in their individual capacities only. Any additional claims shall not be included in

                                             5
                 3:20-cv-03058-JES # 16       Page 6 of 8




the case, except at the Court’s discretion on motion by a party for good cause

shown or pursuant to Federal Rule of Civil Procedure 15.

2) This case is now in the process of service. Plaintiff is advised to wait until

counsel has appeared for Defendants before filing any motions, in order to give

Defendants notice and an opportunity to respond to those motions. Motions filed

before Defendants' counsel has filed an appearance will generally be denied as

premature. Plaintiff need not submit any evidence to the Court at this time, unless

otherwise directed by the Court.

3) The Court will attempt service on Defendants by mailing each Defendant a

waiver of service. Defendants have 60 days from service to file an Answer. If

Defendants have not filed Answers or appeared through counsel within 90 days

of the entry of this order, Plaintiff may file a motion requesting the status of

service. After Defendants have been served, the Court will enter an order setting

discovery and dispositive motion deadlines.

4) With respect to a Defendant who no longer works at the address provided by

Plaintiff, the entity for whom that Defendant worked while at that address shall

provide to the Clerk said Defendant's current work address, or, if not known, said

Defendant's forwarding address. This information shall be used only for

effectuating service. Documentation of forwarding addresses shall be retained

only by the Clerk and shall not be maintained in the public docket nor disclosed

by the Clerk.



                                     6
                   3:20-cv-03058-JES # 16      Page 7 of 8




5) Defendants shall file an answer within 60 days of the date the waiver is sent by

the Clerk. A motion to dismiss is not an answer. The answer should include all

defenses appropriate under the Federal Rules.         The answer and subsequent

pleadings shall be to the issues and claims stated in this Order. In general, an

answer sets forth Defendants' positions. The Court does not rule on the merits of

those positions unless and until a motion is filed by Defendants. Therefore, no

response to the answer is necessary or will be considered.

6) Once counsel has appeared for a Defendant, Plaintiff need not send copies of

his filings to that Defendant or to that Defendant's counsel. Instead, the Clerk will

file Plaintiff's document electronically and send a notice of electronic filing to

defense counsel.     The notice of electronic filing shall constitute service on

Defendants pursuant to Local Rule 5.3. If electronic service on Defendants is not

available, Plaintiff will be notified and instructed accordingly.

7) Counsel for Defendants is hereby granted leave to depose Plaintiff at his place

of confinement. Counsel for Defendants shall arrange the time for the deposition.

8) Plaintiff shall immediately notify the Court, in writing, of any change in his

mailing address and telephone number. Plaintiff's failure to notify the Court of

a change in mailing address or phone number will result in dismissal of this

lawsuit, with prejudice.

9) Within 10 days of receiving from Defendants’ counsel an authorization to

release medical records, Plaintiff is directed to sign and return the authorization

to Defendants’ Counsel.

                                      7
                       3:20-cv-03058-JES # 16       Page 8 of 8




IT IS FURTHER ORDERED THAT THE CLERK IS DIRECTED TO:


      1) Grant Plaintiff’s Motion for Leave to File a Late Response and file the

      attached, amended complaint. [15]; 2) Dismiss Defendants Tara Goins and

      Patty Thull for failure to state a claim upon which relief can be granted

      pursuant to by 28 U.S.C. §1915A; 3) Attempt service on Defendants pursuant to

      the standard procedures; 4) Set an internal court deadline 60 days from the

      entry of this order for the court to check on the status of service and enter

      scheduling deadlines; and 5) Enter the Court's standard qualified protective

      order pursuant to the Health Insurance Portability and Accountability Act

ENTERED this 23rd day of February, 2021.




                                s/ James E. Shadid
                  ____________________________________________
                               JAMES E. SHADID
                        UNITED STATES DISTRICT JUDGE




                                           8
